Order modified by directing that the payment to be made to Jacobs shall be “ from the proceeds of the action ” and further modified by providing that, subject to the lien of Jacobs upon the proceeds of the action, the new attorney be substituted for him and that he turn over all papers to that new attorney. As thus modified the order is affirmed, without costs. The order improperly provided that the substitution of attorneys should be contingent upon the present payment of a sum of money. All the former attorney was entitled to was a lien upon the proceeds of the action in an amount representing the reasonable value of his services as of the date when he was superseded by the new attorney. The amount fixed at Special Term was proper. (Matter of Lydig, 262 N. Y. 408.) Lazansky, P. J.', Kapper, Hagarty, Carswell and Davis, JJ., concur.